DISMISS; Opinion Filed November 12, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00983-CV

                                GALE E. JOHNSON, Appellant
                                           V.
                               CITIMORTGAGE, INC., Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-05407-D

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Myers
                                    Opinion by Justice Myers
       Before the Court is appellee’s October 22, 2013 motion to dismiss appeal. In the motion,

appellee requests this Court to dismiss the appeal for want of prosecution. Our record shows that

by letter dated August 30, 2013, we notified appellant that the clerk’s record in this case had not

been filed because appellant had not paid or made arrangements to pay for the clerk’s record.

We directed appellant to provide, within ten days of the date of the letter, written verification that

appellant had paid or made arrangements to pay for the clerk’s record, or written documentation

that appellant had been found to proceed without payment of costs. We cautioned appellant that

if appellant did not file the required documentation within ten days, we might dismiss the appeal

without further notice. To date, the clerk’s record has not been filed and appellant has not
provided the required documentation or otherwise corresponded with the Court regarding the

status of the clerk’s record.

        Accordingly, we grant appellee’s motion and dismiss this appeal for want of prosecution.

See TEX. R. APP. P. 37.3(b).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
130983F.P05




                                              –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

GALE E. JOHNSON, Appellant                          On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas
No. 05-13-00983-CV        V.                        Trial Court Cause No. CC-12-05407-D.
                                                    Opinion delivered by Justice Myers.
CITIMORTGAGE, INC., Appellee                        Justices FitzGerald and Francis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CITIMORTGAGE, INC. recover its costs of this appeal
from appellant GALE E. JOHNSON.


Judgment entered this 12th day of November, 2013.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE




                                            –3–